Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                         Detailed Action

                                                        112f Invocation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  video segmenter; activity tracking model; auto encoder; class detection model; adaptive filter system in claims 10- 14, 16 and the emotion recognition network recited in claim 15
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


     Claim(s) 1 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan (2022/0147736)  in view of Ogawa EP 2026248.

     With respect to claim 1, Chan teaches a method for multimodal detection in a digital video, the method comprising:
     segmenting a video into segment frames 230 which are output by image sensor 130. Chan further teaches tracking the activities of at least one person by skeletonizing the human body, see para. 30 which includes the use of pose (para. 30) and face via face module 260, see also para. 34. Chan further teaches determining the actions of the human, see paras. 32 and 51. 

      Chan does not teach the highlight scores as claimed and the determination of  the emotions as claimed. 
     Ogawa teaches tracking the activities of human with respect to a human pose, see paragraphs 48 and 49, and faces, via face detector 121. Ogawa teaches  determination of a highlight score with respect to the frame that highlights an activity of interest (person smiling). See for example, paras. 16 and 31. Ogawa teaches obtaining a facial highlight score, see para. 31, via detector 122, see also para. 34. 
     Ogawa teaches determining posed based emotion feature (smiling and crying), see paras. 6, 16 and 31. 
     Ogawa teaches detector 122 for detecting or determining the action of smiling and the emotion of being elated or happy as illustrated by a smile.
     While Ogawa processes digital still pictures, still pictures are segments of video clips. Moreover, Chan and Ogawa are directed to the art of identifying people in digital frames and determining their pose, face, facial expressions and identification of the subject using facial recognition. 
     Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Ogawa with Chan for the purpose of taking segments of a video, wherein such segments could be minimally defined as a digital frame, as taught by Ogawa to  determine the subject’s pose and face and determine an action/emotion as taught by Ogawa so as to by modified in a segmented fashion as suggested by Chan. 

     With respect to claim 17,    Chan teaches a method implemented by a digital images with adaptable customization between a crying and smiling emotion, wherein the method comprising:  segmenting a video into segment frames 230 which are output by image sensor 130. Chan further teaches tracking the activities of at least one person by skeletonizing the human body, see para. 30 which includes the use of pose (para. 30) and face  vis face module 260, see also para. 34. Chan further teaches determining the actions of the human, see paras. 32 and 51. 
      Chan does not teach the highlight scores as claimed and the determination of  the emotions as claimed. 
     Ogawa teaches tracking the activities of human with respect to a human pose, see paragraphs 48 and 49, and faces, via face detector 121. Ogawa teaches  determination of a highlight score with respect to the frame that highlights an activity of interest (person smiling). See for example, paras. 16 and 31. Ogawa teaches obtaining a facial highlight score, see para. 31, via detector 122, see also para. 34. 
     Ogawa teaches determining posed based emotion feature (smiling and crying), see paras. 6, 16 and 31. 
     Ogawa teaches detector 122 for detecting or determining the action of smiling and the emotion of being elated or happy as illustrated by a smile.
    Ogawa teaches a face attribute detector 122 for  automatic photographing when an operation is triggered  to select a smiling emotion and a crying emotion, see para. 16, as detected in a video frame. 
     Ogawa teaches a sequence controller which generates a video frame that includes the at least one emotion depicted in the frame. 

     While Ogawa processes digital still pictures, still pictures are segments of video clips. Moreover, Chan and Ogawa are directed to the art of identifying people in digital frames and determining their pose, face, facial expressions and identification of the subject using facial recognition. 
     Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Ogawa with Chan for the purpose of taking segments of a video, wherein such segments could be minimally defined as a digital frame, as taught by Ogawa to  determine the subject’s pose and face and determine an action/emotion as taught by Ogawa so as to by modified in a segmented fashion as suggested by Chan. 

                  Claims Objected To As Containing Allowable Matter

Claims 2-9 and 18-20 are objected to as containing allowable matter.



Allowable Subject Matter
     Claims 10-16 are allowed for the reason the prior art does not teach or suggest in claimed combination, “… adaptive filter system configured to receive an input selection of one or more of  the actions detected n the video clips and filter the video clips based on the selected one or more actions according to a ranking of the activities depicted in the respective video clips. “

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664